DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Feb. 09, 2022 has been entered. Applicant's amendments/remarks have been fully considered. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first counting circuit, coupled to the first oscillator and configured to count a number of times that the first tail end output signal changes, and store the counted number as a first counting result; a second counting circuit, coupled to the first oscillator, and configured to count a number of oscillating units with an output change, other than the first tail end oscillating unit, whenever an output of the first starting end oscillating unit changes, and store the number of the oscillating units as a second counting result; a second oscillator, coupled to the first oscillator through the first counting circuit and the second counting circuit, wherein the second oscillator is activated by a second signal; a first conversion circuit, coupled to the first counting circuit and the second counting circuit and configured to generate a first conversion signal according to the first delay amount and the first counting result and the second counting result stored when the second oscillator is activated, wherein the first conversion signal indicates a first estimated time difference; and a processing 

Claims 11-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…transmitting a second signal to activate a second oscillator; counting a number of times that the first tail end output signal changes, and storing the counted number as a first counting result; counting a number of oscillating units with an output change, other than the first tail end oscillating unit, whenever an output of the first starting end oscillating unit changes, and storing the number of the oscillating units as a second counting result; generating a first conversion signal according to the first delay amount and the first counting result and the second counting result stored when the second oscillator is activated, wherein the first conversion signal indicates a first estimated time difference; and generating an output signal at least according to the first conversion signal, wherein the output signal represents a measured time difference between an activation time of the first signal and an activation time of the second signal.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849